DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Prioritized Examination (Track One)
	The ‘Request for Prioritized Examination (Track One)’, filed on 14 August 2020, has been GRANTED (see ‘Decision Granting Request for Prioritized Examination (Track I)’, mailed on 24 November 2020.

Response to Restriction Requirement and Preliminary Amendment
	The election of Group I (claims 1-18 drawn to a method for preparing transcriptome data from a patient sample in order to detect dysregulation in a cellular pathway in a sample) along with the PI3K cellular pathway for ‘Species Election I – Cellular Pathway’, the PI3K pathway disruption engine for ‘Species Election II – Pathway Disruption Engine or Single Combination of Pathway Disruption Engines’, and PIK3CA gain of function mutation for ‘Species Election III – Pathogenic Variant along with the Corresponding Gene or a Single Combination of Pathogenic Variants along with the Corresponding Genes’ in the ‘Response to Restriction Requirement and Preliminary Amendment’, filed on 09 February 2021, is acknowledged.  Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (M.P.E.P. § 818.01(a)).
Accordingly, the requirement is deemed proper and is therefore made FINAL.

Status of Claims
	Claims 18 and 30 are amended.
Claims 19-30 are withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b) as being drawn to a non-elected invention and species, there being no allowable generic or linking claim. The election in the ‘Response to Restriction Requirement and Preliminary Amendment’, filed on 09 February 2021, was treated an election without traverse.
Accordingly, claims herein under examination are claims 1-18 along with the PI3K cellular pathway for ‘Species Election I – Cellular Pathway’, the PI3K pathway disruption engine for ‘Species Election II – Pathway Disruption Engine or Single Combination of Pathway Disruption Engines’, and PIK3CA gain of function mutation for ‘Species Election III – Pathogenic Variant along with the Corresponding Gene or a Single Combination of Pathogenic Variants along with the Corresponding Genes’.

Response to Allegations/Arguments Directed to ‘Objection to Specification, Embedded Hyperlink and/or Other Form of Browser-Executable Code’ and Objection to Claim, First Complete Appearance of an Abbreviation’
	The ‘Response to Restriction Requirement and Preliminary Amendment’ (page 10), filed on 09 February 2021, alleges/argues: 1) the specification has been amended to address the embedded hyperlinks or browser-executable code; and 2) claims 18 and 30 are amended to include a full name before the abbreviation.  In view of the amendments to the specification and 

Examiner Comment
	The originally filed claims for the instant application are identical to the claims formulating the ‘Written Opinion of the International Searching Authority of International Application No. PCT/US2020/46513’, mailed on 30 December 2020 (see attached ‘PTO-892’).

Objection to Claim
Period in Claim
	Claim 1 is objected to because of the presence of multiple periods (“.”) in the body of the claims, wherein M.P.E.P. 608.01(m) Form of Claims states:
“The claim or claims must commence on a separate physical sheet or electronic page and should appear after the detailed description of the invention. Any sheet including a claim or portion of a claim may not contain any other parts of the application or other material. While there is no set statutory form for claims, the present Office practice is to insist that each claim must be the object of a sentence starting with "I (or we) claim," "The invention claimed is" (or the equivalent). If, at the time of allowance, the quoted terminology is not present, it is inserted by the Office of Data Management. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).”

It would be remedial to amend the indicated steps/elements as, for example, “(a)”, “(b)”, “(c)”, and “(d)”.  Accordingly, appropriate correction is required.




Minor Informality
Claims 9, 11, and 16 are objected to because of a minor informality, wherein “to be output” should be replaced with “to output” in order to place the claims in better form.  Accordingly, appropriate correction is required.

Typographical/Spelling Error
Claim 17 is objected to because of a typographical/spelling error, where “whrein” should be replaced with “wherein”.  Accordingly, appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.

Vague and Indefinite
Claims 1-18 recite the limitation “providing at least a portion of the transcriptome data to at least one trained pathway disruption engine” (claim 1, lines 12-13) which is considered per se.   Accordingly, clarification and appropriate correction for the above limitation recited in the claims is requested.
Claims 1-18 recite the limitation “analyzing the portion of the transcriptome data using the at least one trained pathway disruption engine” (claim 1, lines 14-15) which is considered vague and indefinite.  It is unclear the intended scope of “using” the analyzing step and, thus, the claims are considered unclear (also see below ‘Omits Essential Method Steps’).  Accordingly, clarification and appropriate correction for the above limitation recited in the claims is requested.
	Claim 3 recites the limitation “the method further comprises: calculating a plurality of differential metrics between the positive control specimens and the negative control specimens, each differential metric being associated with at least one gene included in the cellular pathway; and determining for the transcriptome data, differentially expressed genes based on the differential metric and a predetermined threshold” which is considered vague and indefinite.  First, it is unclear whether the “determining for the transcriptome data” is indeed a further comprising step (via recitation “the method further comprises”) or is intended to refer to the transcriptome data recited in independent claim 1 in light of the contextual recitation “determining for the transcriptome data”.  If intended to refer to the transcriptome data of independent claim 1, it is further unclear which transcriptome data the differentially expressed 
Claim 11 recites the limitation “generating a meta-pathway depiction based on the cellular pathway, the first pathway disruption score, and the second pathway disruption score” which is considered vague and indefinite.  Similarly to the above, the language “based on” implies a set of criteria/range of values for the cellular pathway, the first pathway disruption score, and the second pathway disruption score to which a meta-pathway depiction is to be generated.  However, it is unclear the set of criteria/range of values for the cellular pathway, the first pathway disruption score, and the second pathway disruption score required for the generation of the meta-pathway depiction.  Accordingly, clarification and appropriate correction for the above limitation recited in the claim is requested.
Claim 14 recites the limitation “calculating a global dysregulation score based on the model score output by each of the trained models” which is considered vague and indefinite.  As similar to the above, the language “based on” implies a set of criteria/range of values for the model score output from each of the trained models to which a global dysregulation score is calculated.  However, it is unclear the set of criteria/range of values for the model score output from each of the trained models required for the calculation of the global dysregulation score.  
Claim 15 recites the limitation “wherein at least one of the one or more machine learning models includes a machine learning algorithm using linear regression” which is considered vague and indefinite.  It is unclear the intended scope of “using” for including the linear regression to the machine learning algorithm and, thus, the claims are considered unclear (also see below ‘Omits Essential Method Steps’).  Accordingly, clarification and appropriate correction for the above limitation recited in the claim is requested.
Claims 9, 11, and 16 recites the limitations “causing the pathway disruption report to be output to the at least one of a display or a memory” and “causing the meta-pathway depiction to be output on a display”, respectively, which is considered vague and indefinite.  In particular, it is unclear what is to “cause” (via the recitation “causing”) the recited output.  Accordingly, clarification and appropriate correction for the above limitation recited in the claim is requested.
	Claim 17 recites the limitation “stylized depiction” which is considered vague and indefinite.  The term “stylized” is considered purely subjective in nature and, therefore, it is unclear the intended scope that is to be encompassed by a depiction that is “stylized”.  Accordingly, clarification and appropriate correction for the above limitation recited in the claim is requested.
Claim 18 recites the limitation “a custom pathway” which is considered vague and indefinite.  Specifically, the intended scope for the language “a custom pathway” is unclear.  Accordingly, clarification and appropriate correction for the above limitation recited in the claim is requested.

Lack of Antecedent Basis
	Claims 13 and 14 recite the limitation “each trained model configured to output a model score associated with a different genetic module included in the cellular pathway” which lacks antecedent basis.  The language “a different genetic module included in the cellular pathway” implies the prior presence of genetic modules in the cellular pathway.  However, independent claim 1 (which claims 13 and 14 depend from) does not provide/recite the presence of genetic modules in the cellular pathway and, thus, the above limitation lacks antecedent basis.  Accordingly, clarification and appropriate correction for the above limitation recited in the claims is requested.
	Claim 15 recites the limitation “the one or more trained pathway disruption engines comprising one or more machine learning models or neural networks” which lacks antecedent basis.  Claim 1, which claim 15 directly depends from, fails to provide trained pathway disruption engines that comprise one or more machine learning models or neural networks.  It would be remedial to amend claim 15 to recite “The method of claim 1, wherein the one or more trained pathway disruption engines comprises…” in order to obviate this rejection.  Accordingly, clarification and appropriate correction for the above limitation recited in the claims is requested.

Omits Essential Missing Essential Steps
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See M.P.E.P. § 2172.01.  The omitted steps are that which in combination 
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See M.P.E.P. § 2172.01.  The omitted steps are that which in combination with the recited claim element “linear regression”  results in the inclusion of a machine learning algorithm in the at least one of the one or more machine learning models.  Accordingly, clarification and appropriate correction for the above claims is requested.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

U.S. Patent Application Publication No. 2018/0195123
Claims 1-10 and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2018/0195123 (see attached ‘PTO-892’; herein “USPGPUB ‘123”).  It should be recognized that USPGPUB ‘123 has a publication date of 12 July 2018 which is prior to the earliest effective filing date of the instant application.  Also see the ‘Written Opinion of the International Searching Authority of International Application No. PCT/US2020/46513’, mailed on 30 December 2020 (see attached ‘PTO-892’).
	USPGPUB ‘123 discloses methods for the genetic analysis of patient samples (Title; and Abstract).
	Regarding claim 1, USPGPUB ‘123 discloses a method for preparing transcriptome data from a patient sample in order to detect dysregulation in a cellular pathway in the sample (Paragraphs [0068], [0094], [0127]-[0129], [0283], and [0305]; and FIG. 16).  The method is disclosed as comprising: (a) extracting RNA from the sample (Paragraph [0124]); (b) generating double-stranded cDNA using the extracted RNA of (a) as template to create a cDNA sample (Paragraphs [0145] and [0356); (c) producing a cDNA fraction from the cDNA sample of (b) (Paragraphs [0356]-[0360]) by: 1) fragmenting the double-stranded cDNA of the cDNA sample (Paragraphs [0169], [0360], and [0361]); 2) size-selecting fragments of about 200 base-pairs to about 400 base-pairs in length to produce the cDNA fraction (Paragraphs [0169] and [0175]); (d) sequencing the cDNA fragments present in the cDNA fraction to generate transcriptome data (Paragraphs [0004], [0175], [0178], and [0364]); providing at least a portion of the transcriptome data to at least one trained pathway disruption engine, and analyzing the portion of the transcriptome data using the at least one trained pathway disruption engine (Paragraphs [0255], [0282]-[0283], [0284], [0302], [0366]; and claim 7).  It should be recognized that the instant specification provides the following with respect to pathway disruption engines:
“In some embodiments, methods of preparing transcriptome data from a subject sample is provided. In some embodiments, the methods include extracting RNA from the subject sample, obtaining the sequence of the extracted RNA to obtain transcriptome data, providing at least a portion of the transcriptome data to at least one trained pathway disruption engine, and analyzing the portion of the transcriptome data using the at least one trained pathway disruption engine.” (Paragraph [6])



Regarding claim 2, USPGPUB ‘123 provides for the at least one trained pathway disruption engine to be trained based on training data comprising a plurality of positive control specimens and a plurality of negative control specimens, wherein each positive control specimen comprises genetic data, the positive control genetic data comprising at least one detectable, pathogenic variant in at least one gene included in the cellular pathway, wherein each negative control specimen comprises genetic data, the negative control genetic data comprising no detectable variants in any gene included in the cellular pathway (Paragraphs [0249], [0282]-[0283], [0284], [0286], [0327], [0328]-[0335], [0336], and [0366]; claim 7; and FIG. 17).
Regarding claim 3, USPGPUB ‘123 provides for the at least one trained pathway disruption engine to be trained based on training data comprising a plurality of positive control specimens and a plurality of negative control specimens (Paragraphs [0282]-[0283] and [0327]-[0336]), and the method further comprises: calculating a plurality of differential metrics between the positive control specimens and the negative control specimens, each differential metric being associated with at least one gene included in the cellular pathway (Paragraphs [0282]-[0284] and [0336]); and determining for the transcriptome data differentially expressed genes based on the differential metric and a predetermined threshold (Paragraphs [0282]-[0283], [0284], and [0302]).
Regarding claim 4, USPGPUB ’123 provides for at least a portion of the positive control genetic data and the negative control genetic data to comprise DNA data (claims 18 and 20; Paragraphs [0282], and [0379]).

Regarding claim 6, USPGPUB ‘123 provides for the RNA data to comprise transcriptome data (Paragraphs [0042], [0088], and [0134]).
Regarding claim 7, USPGPUB ‘123 provides for detectable pathogenic variants (Paragraph [0286]).
Regarding claim 8, USPGPUB ‘123 provides for the negative control RNA transcriptome data to comprise no detectable variation in expression level when compared to one or more wild-type samples for the expressed RNA (Paragraphs [0282]-[0284], [0316], [0319], and [0379]).
Regarding claim 9, USPGPUB ‘123 provides for an analyzing step that comprises receiving at least one pathway disruption score indicative of cellular pathway dysregulation in a cellular pathway from the at least one trained pathway disruption engine (Paragraphs [0068], [0255], [0284], [0302], and [0366]; claim 7; and FIG. 16A); generating a pathway disruption report based on the at least one pathway disruption score; and causing the pathway disruption report to be output to at least one of a display or a memory (Paragraphs [0089], [0268], [0304], and [0336]). It should be recognized that the instant specification interchangeably utilizes the Wilcoxon Rank Sum with the term “pathway dysregulation scores” (see Paragraph [19] of the instant specification).
Regarding claim 10, USPGPUB ‘123 provides for pathway disruption report which comprises information associated with the at least one pathway disruption score (Paragraph [0068], [0283], [0284], [0336]; claim 7; and FIG. 16A), wherein the information comprises at least 
Regarding claim 12, USPGPUB ‘123 provides for the at least one trained pathway disruption engine to comprise a trained model configured to output a model score, wherein model scores below a predetermined threshold indicate non-dysregulation, and wherein model scores above the predetermined threshold indicates dysregulation (Paragraphs [0068], [0283], [0284], [0316], [0336], and [0379]).  It should be recognized that the instant specification interchangeably utilizes the Wilcoxon Rank Sum with the term “pathway dysregulation scores” (see Paragraph [19] of the instant specification).
Regarding claim 13, USPGPUB ‘123 provides for at least one trained pathway disruption engine that comprises a plurality of trained models, wherein each trained model configured to output a model score associated with a different genetic module included in the cellular pathway (Paragraphs [0019], [0049], [0255], [0282]-[0283], [0284], [0302], [0336], and [0366]; claim 7).  It should be recognized that the instant specification interchangeably utilizes the Wilcoxon Rank Sum with the term “pathway dysregulation scores” (see Paragraph [19] of the instant specification).

Regarding claim 15, USPGPUB ‘123 provides for one or more trained pathway disruption engines that comprise one or more machine learning models, wherein at least one of the one or more machine learning models includes a machine learning algorithm using linear regression (Paragraph [0227], [0249], [0255], [0282]-[0283], [0284], [0302], and [0366]; and claim 7).
Regarding claim 16, USPGPUB ‘123 provides for the cellular pathway to comprise 1 to 5 genes (Paragraphs [0297], [0384], and [0390]).
Regarding claim 17, USPGPUB ‘123 provides for the analyzing step to comprise the generation of a pathway disruption report including a stylized depiction of the cellular pathway and causing the pathway disruption report to be output to at least one of a display or a memory (Paragraphs [0089], [0268], [0304], [0307], and [0336]; FIG. 19).  It should be recognized that the instant specification provides the following with respect to a pathway disruption report:
“As described herein, some embodiments are directed to methods and systems for creating and presenting diagnostic and/or treatment data, including matching to clinical trials, to a physician, based on patient information such as genetic, imaging, and clinical information, as described above. In some embodiments, the data provided to the physician may be in the form of a report document, presented digitally or in hard copy. In some embodiment, the report includes but is not limited to an easy-to-understand, stylized, visual depiction of the diagnostic and/or treatment pathway in question, information such as the identity of any relevant clinical trials, eligibility criteria for either the clinical trial or for the administration of a particular therapeutic or combination of therapeutics, and a therapies section providing additional information related to any therapies identified.” (Paragraph [495])


Regarding claim 18, USPGPUB ‘123 provides for the cellular pathway to be a custom pathway (Paragraphs [0283] and [0301]).
Accordingly, USPGPUB ‘123 anticipates the instant claims.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

U.S. Patent Application Publication No. 2018/0195123 further in view of U.S. Patent Application Publication No. 2009/0299646
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0195123 (see attached ‘PTO-892’; herein “USPGPUB ‘123”) as applied to claims 1-10 and 12-18 above, and further in view of U.S. Patent Application Publication No. 2009/0299646 (see attached ‘PTO-892’; herein “USPGPUB ‘646”).  Also see the ‘Written Opinion of the International Searching Authority of International Application No. PCT/US2020/46513’, mailed on 30 December 2020 (see attached ‘PTO-892’).
USPGPUB ‘123 is herein applied from the above ‘Claim Rejections - 35 U.S.C. § 102’.  USPGPUB ‘123 does teach an analyzing step that comprises: receiving a first pathway disruption score indicative of cellular pathway dysregulation in a cellular pathway from a first trained pathway disruption engine (Paragraphs [0068], [0255], [0283], [0284], [0302], and [0366]; Claim 7; and FIG. 16A); receiving a second pathway disruption score indicative of cellular pathway dysregulation in a cellular pathway from a second trained pathway disruption engine (Paragraphs [0017], [0019], and [0049]); generating a pathway depiction based on the cellular pathway, the first pathway disruption score, and the second pathway disruption score; and causing the pathway depiction to be output on a display (Paragraphs [0017], [0019], [0049], [0307]; Figure 19).  However, USPGPUB ‘123 fails to specifically teach the pathway depiction is a meta-pathway depiction.  USPGPUB ‘646 resolves the deficiency of USPGPUB ‘123, wherein USPGPUB ‘646 discloses a system of machine learning applied to biological pathways (Abstract).
Regarding claim 11, USPGPUB ‘646 provides for a system of machine learning applied to biological pathways that involves meta-pathway analysis and depiction for display (Paragraphs [0055], [0074], [0076]; and FIG. 7).
In view of the teachings of USPGPUB ‘123 and USPGPUB ‘646 (as stated above), it would have been obvious to one of ordinary skill in the art at the time of the invention to have included a meta-pathway depiction for display as disclosed in USPGPUB ‘646 in the methods for the genetic analysis of patient samples of USPGPUB ‘123 in order to more clearly represent information for predicting disease and treatment outcomes.  Further, USPGPUB ‘123 provides 
Accordingly, USPGPUB ‘123 further in view of USPGPUB ‘646 renders the instant claims unpatentable. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mindy G. Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636